Citation Nr: 0716595	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  03-10 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to November 
1970.

This matter was previously before the Board of Veterans' 
Appeals (Board) in April 2005, when it was remanded for 
additional evidentiary development.  The veteran presented 
sworn testimony during a hearing before the undersigned 
Acting Veterans Law Judge in September 2003. 


FINDING OF FACT

The veteran's left knee disability was not incurred in or 
otherwise related to his active military service.


CONCLUSION OF LAW

Service connection for a left knee disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in November 2001 and a follow up letter in April 2005, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The November 2001 
VCAA letter does not specifically ask the veteran to provide 
any evidence in his possession that pertains to the claim. 
Id. at 120-21.  However, the April 2005 follow up VCAA letter 
did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
November 2001 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim is 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the April 2005 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has a current diagnosis of 
patellar tendonitis of the left knee.  Therefore, he has a 
disability for VA purposes.  

The veteran's service medical records (SMRs) show one 
instance of treatment for his left knee.  In February 1970, 
he had an incision and drainage procedure to remove a boil 
from his left knee.  The SMRs are negative for any other 
diagnosis of or treatment for a left knee disability.  There 
is no indication that the boil persisted or required further 
treatment.  Thus, the Board finds that the veteran's 
treatment for a boil was acute and transitory, not chronic.  

In December 2005, the veteran underwent a VA joints 
examination.  He reported having flare-ups of knee pain every 
three or four days.  The veteran wore a left knee brace and 
walked with a cane.  Upon examination, the veteran had a 
range of motion from 0 to 140 degrees.  He reported pain at a 
level of 3/10 on range of motion testing.  No redness, heat, 
or swelling was noted.  He had tenderness around the 
patellofemoral joint and the inferior patellar border.  He 
had a slightly positive patellar grinding test.  An x-ray of 
his left knee was normal.  The examiner opined that there was 
"simply insufficient evidence to support the claim that [the 
veteran's] current left knee condition [was] the direct and 
proximate result" of the veteran's period of military 
service.  

The Board finds that the December 2005 examination is 
entitled to great probative weight and that it provides 
negative evidence against the veteran's claim.  

At his September 2003 Board hearing, the veteran explained 
that he believes his left knee disability was the result of a 
boil removal in service.  For some factual issues, competent 
lay evidence may be sufficient.  Lay testimony is competent 
when it regards the readily observable features or symptoms 
of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  The veteran is competent to state that his left knee 
hurts, but since he is not a physician, he is not competent 
to conclude that it hurts because of the boil removal in 
February 1970.  Therefore, the Board finds that the veteran's 
statements regarding the origin of his disability are 
entitled to very little probative weight.  

The veteran's post-service medical records do not provide a 
link between his period of military service and his current 
left knee disability.  

In the absence of evidence showing a link between the 
veteran's current disability and his period of military 
service, the Board finds that the preponderance of the 
evidence is against service connection for left knee 
disability.  38 U.S.C.A. § 5107(b).  The appeal is denied.  


ORDER

Service connection for a left knee disability is denied.  




____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


